DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment/arguments with an RCE filed on Jan. 18, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 10-17, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Liao (U.8. Pat. Appl. Pub. # 2013/0060524) in view of Pal et al., (U.S. Patent# 10599982).
 Regarding claim 1, Liao disclose a method for unsupervised prediction of machine failures, comprising: monitoring sensory inputs related to at least one machine (Abstract. Fig.1, Para. 0031,0035, continuously or periodically monitoring one or more operational conditions, an operational state of the machinery under test may be determined, the one or more sensors may be used to monitor one or more key parameters): analyzing, via at least unsupervised machine learning, the monitored sensory inputs, wherein the output of the unsupervised machine learning includes at least one Indicator (Para 0035, 0037, the operating state may be identified by analyzing the operational data and identifying one or more discrete clusters of data values, statistical analysis may be used analyze the observed distribution of operational data values and define the discrete clusters). He does not explicitly  least one pattern, and determining, based on the at least one pattern and the monitored sensory inputs, at least one machine failure prediction. Liao disclose (Para 0041,0042, 0044) the sensor data may be monitored for the purpose of identifying anomalies, the operational indicator and/or the key parameters derived from, the sensor data fails to match the expectations of the corresponding model, then an anomaly may be detected. Pal disclose (col. 8, lines 13-16) that the method for determining machine reliability according to the present invention uses machine learning to do classification of machine health state and uses hyper planes in learning method to predict days to failure. He also teaches (col. 11, lines 9-12) analytical predictions include at least one of a prediction of machine failure, mean time between failure, and trends of various parts in a machine failure. Pal disclose (col. 4, lines 36-40) predictive maintenance states may be derived from multiple sets of data such as vibration, temperature etc. Predictive maintenance of the machine may include sensors and sensor network, (col. 5, lines 12-14). Pal also teaches (col. 8, lines 51-55, col. 9, lines 7-11) a set of analytical predictions for machine maintenance is generated, through a machine learning engine coupled to a predictive analytic engine for one of a repair and operation of the machine. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Liao to include the invention of Pal which allows the invention of Liao to use machine learning to do classification of machine health state and uses hyper planes in learning method to predict days to failure and further teaches analytical predictions include at least one of a prediction of machine failure, mean time between failure, and trends of various parts in a machine failure and also be able to perform machine failure prediction utilizing the sensor data monitoring for the purpose of identifying anomalies. The stated inclusion is obvious since Pal teaches (col. 10, lines 32-36) that the predictive analytics engine may be used 
 Regarding claim 2, Liao disclose, correlating, for each type of sensory input of the monitored sensory inputs, at least one of the at least one indicator, wherein the at least one pattern is identified further based on the correlation (Para 0043, 0044, a determination may then be made as to whether the sensor data matches the expectations of the corresponding model, the operational indicator or one or more key parameters may be compared against the corresponding normal operating ranges as defined in the corresponding model).
 Regarding claim 3, Liao disclose, determining, based on the at least one machine failure prediction, at least one required maintenance time (Para 0044, upon detection of an anomaly, diagnostic may be performed, the diagnosis leads to the identification of an actual malfunction, remedial maintenance may be performed (time required)).
 Regarding claim 4, Liao disclose, generating, based on the at least one machine failure prediction, at least one recommendation for avoiding or mitigating failure (Para 0048, remediation and alert module receive an indication from the sensor data monitoring and matching 
 Regarding claim 5, Liao disclose, generating a notification, wherein the notification indicates the at least one of: the at least one machine failure prediction, the at least one required maintenance time, and the at least one recommendation (Para 0044, 0048, diagnosis leads to the identification of an actual malfunction, remedial maintenance may be performed, remediation include generation of a maintenance request).
 Regarding claim 6, Liao disclose, wherein analyzing the monitored sensory inputs further comprises: preprocessing the monitored sensory inputs, wherein the preprocessing includes extracting at least one feature .raw sensory data. (Para 0042, the external sensor data is monitored, feature extraction, selection, and/or reduction may be performed to generate an instantaneous observed operational indicator or to monitor the one or more key parameters).
 Regarding claim 7, Liao disclose, selecting, based on the preprocessed sensory inputs, at least one unsupervised machine learning model, wherein, the unsupervised machine learning includes running the selected at least one unsupervised machine learning model using the preprocessed sensory inputs (Para 0046, each of the sensors may he connected to a CRM module, and in particular, to a sensor data monitoring and matching unit, the sensor monitoring and matching unit may receive sensor data, and operational data, and/or machine data., and determine whether the received data indicates that the operational indicator and/or one or more key-parameters are within the normal operating range).
 Regarding claim 10, Liao disclose a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform a 
 Regarding claim 11, Liao disclose a system for unsupervised prediction of machine failures, comprising: a processing circuitry, and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to: monitor sensory inputs related to at least one machine (Abstract, Fig. 1, Para. 0031,0035, continuously or periodically monitoring one or more operational conditions, an operational state of the machinery under test may be determined, the one or more sensors may be used to monitor one or more key parameters);  does not explicitly disclose, identify, based on the at least one indicator, at least one pattern, and determine, based on the at least one pattern and the monitored sensory inputs, at least one machine failure prediction. He does not explicitly disclose, identifying, based on the at least one indicator, at least one pattern, and determining, based on the at least one pattern and the monitored sensory inputs, at least one machine failure prediction. Liao disclose (Para 0041,0042,  0044) the sensor data may be monitored for the purpose of identifying anomalies, the operational indicator and/or the key parameters derived from, the sensor data fails to match the expectations of the corresponding model, then an anomaly may be detected. Pal disclose (col. 8, lines 13-16) that the method for determining machine reliability according to the present invention uses machine learning to do classification of machine health state and uses hyper planes in learning method to predict days to failure. He also teaches (col. 11, lines 9-12) analytical predictions include at least one of a prediction of machine failure, mean time between failure, and trends of various parts in a machine failure. Pal disclose (col. 4, lines 36-40) predictive maintenance states may be derived from multiple sets of data such as vibration, temperature etc. Predictive maintenance of the machine may include sensors and sensor network, (col. 5, lines 12-14). Pal also teaches (col. 8, lines 51-55, col. 9, lines 7-11) a set of analytical predictions for machine maintenance is generated, through a machine learning engine coupled to a predictive analytic engine for one of a repair and operation of the machine. It would have been obvious to a person of ordinary skill in 
 Regarding claim 12, Liao disclose, wherein the system is further configure red to: correlate, for each type of sensory input of the monitored sensory inputs, at least one of the at least one indicator, wherein the at least one pattern is identified further based on the correlation (Para. 0043, 0044, a determination may then be made as to whether the sensor data matches tire expectations of the corresponding model, the operational indicator or one or more key parameters may be compared against the corresponding normal operating ranges as defined in the corresponding model).
 Regarding claim 13, Liao disclose, wherein the system is further configured to: determine, based on the at least one machine failure prediction, at least one required maintenance time (Para 0044, upon detection of an anomaly, diagnostic may be performed, the diagnosis leads to the identification of an actual malfunction, and remedial maintenance may be performed (time required)).
 Regarding claim 14, Liao disclose, wherein the system is further configured to: generate, based on the at least one machine failure prediction, at least one recommendation for avoiding or mitigating failure (Para 0048, remediation and alert module receive an indication from the sensor data monitoring and .matching unit when the sensor data fails, remedial action include initiation of diagnostic utilities to identify a malfunction and/or generate a maintenance request).
 Regarding claim 15. Liao disclose, wherein the system is further configured to: generate a notification, wherein the notification indicates the at least one of: the at least one machine failure prediction, the at least one required maintenance time, and the at least one recommendation (Para 0044. 0048, diagnosis leads to the identification of an actual malfunction, remedial maintenance may be performed, remediation include generation of a maintenance request).
 Regarding claim 16, Liao disclose, wherein the system is further configured to: preprocess the monitored sensory inputs, wherein the preprocessing includes extracting at least one feature raw’ sensory data (Para 0042, the external sensor data Is monitored, feature extraction, selection, and/or reduction may be 
 Regarding    claim 17, Liao    disclose,    select,    based on the preprocessed sensory inputs, at least one unsupervised machine learning model from an available plurality of unsupervised machine learning  models, wherein the unsupervised machine learning includes .running the selected at least one unsupervised machine learning model using the preprocessed sensory inputs, and wherein each selected at least one unsupervised machine learning  model is selected for at least one parameter represented by the preprocessed sensory inputs (Para 0046, each of the sensors may be connected to a CBM module, and in particular, to a sensor data monitoring and matching unit, the sensor monitoring and matching unit may receive sensor data, and operational data and/or machine data and determine whether the received data indicates that the operational indicator and/or one or .more key parameters are within the normal operating range).
 Regarding claim 20, Liao does not explicitly disclose, wherein the at least one machine failure prediction is a prediction of a future failure of the machine. Pal disclose (col. 4, lines 36-40) predictive maintenance states may be derived from multiple sets of data such as vibration, temperature etc. Predictive maintenance of the machine may include sensors and sensor network (col. 5, lines 12-14). Pal also teaches (col. 8, lines 51-55, col. 9, lines 7-11) a set of analytical predictions for machine maintenance is generated, through a machine learning engine coupled to a predictive analytic engine for one of a repair and operation of the machine.
Allowable Subject Matter
Claims 8, 9, 18, & 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed August 18, 2020 have been fully considered but they are not persuasive. Regarding claims 1, 2-7, 9, and 20, responsive to applicants argues that “Pal does not actually predict failure, as called for in the claims, but rather, by contrast, appears to merely predict when maintenance is necessary”. Examiner has amended the response to independent claims and the amended claims in the detailed office action and has clearly pointed out where in Pal teaches to predict failure. As pointed out in the detailed office action, Pal disclose (col. 8, lines 13-16) that the method for determining machine reliability according to the present invention uses machine learning to do classification of machine health state and uses hyper planes in learning method to predict days to failure. He also teaches (col. 11, lines 9-12) analytical predictions include at least one of a prediction of machine failure, mean time between failure, and trends of various parts in a machine failure. Pal therefore, clearly teaches to predict failure, as called for in the claims. Pal also disclose (col. 4, lines 36-40) predictive maintenance states may be derived from multiple sets of data such as vibration, temperature etc. Predictive maintenance of the machine may include sensors and sensor network (col. 5, lines 12-14). Pal also teaches (col. 8, lines 51-55, col. 9, lines 7-11) a set of analytical predictions for machine maintenance is generated, through a machine learning engine coupled to a predictive analytic engine for one of a repair and operation of the machine. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Liao to include the invention of Pal which allows the invention of Liao to use machine learning to do classification of machine health state and uses hyper planes in learning method to predict days to failure and further teaches .
As to Applicants arguments that “No prediction is made in Liao and that an anomaly is not a failure of the machine, Machines, as is well known, typically develop anomalies prior to actual failure. Liao only detects anomalies after they have already occurred”.
Examiner would like to point out that, Applicants themselves have stated that “Machines, as is well known, typically develop anomalies prior to actual failure, and that Liao only detects anomalies. This further make it clearer that Liao teaches to predict failure, since it detects anomalies which typically develop prior to actual failures. Also, as provided by the Applicants quoted from the teachings of Liao on page 11, “the remediation and alert module 30 may then generate an alert that an anomaly has been detected and/or may automatically engage remedial 
Furthermore, the argument that Liao fails to teach or suggest determining at least one machine failure prediction and that Pal does not actually predict failure, as called for in the claims, but rather, by contrast, appears to merely predict when maintenance is necessary, Pal disclose (col. 8, lines 13-16) that the method for determining machine reliability according to the present invention uses machine learning to do classification of machine health state and uses hyper planes in learning method to predict days to failure. He also teaches (col. 11, lines 9-12) analytical predictions include at least one of a prediction of machine failure, mean time between failure, and trends of various parts in a machine failure. Pal therefore, actually teaches to predict failure, as called for in the claims. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Examiner contends that Liao disclose (Para 0041.0042, 0044) the sensor data may be monitored for the purpose of identifying anomalies, the operational indicator and/or the key parameters derived from the sensor data fails to match the expectations of the corresponding model, then an anomaly may be detected. Pal disclose (col. 4, lines 36-40) predictive maintenance states may be derived from multiple sets of data such as vibration, temperature etc. Predictive maintenance of the machine may include sensors and sensor network (col. 5, Lines 12-14). Pal also teaches (col. 8, lines 51-55, col. 9, lines 7-11) a set of analytical predictions for machine maintenance is generated, through a machine learning engine coupled to a predictive 
 Regarding claims 10, 12-17, and 19, Applicants applies substantially similar arguments to those already addressed with regard to claims above. Therefore, Examiner response to arguments already stated above are also applicable to these claims too.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659.  The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NADEEM IQBAL/Primary Examiner, Art Unit 2114